      Case 1:16-cv-02532-AJN-JLC Document 101 Filed 09/30/18 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                                -- -~- -                 -..-,   ·--.   -- ---~---
                                                                ... ...-... ............ .....-- ..,....,~~..-a -,.-.~~••n~-ro••
                                                                                                                                                       ·-
                                                                                                                                   •----......-~"---"'•"""-----

  Beyonce Giselle Knowles-Carter, et al.,

                          Plaintiff,
                                                                                                                    16-CV-2532 (AJN)
                  -v-
                                                                                                  MEMORANDUM OPINION
  Feyonce, Inc. et al.,                                                                               AND ORDER

                          Defendants.



ALISON J. NATHAN, District Judge:

        Plaintiffs Beyonce Giselle Knowles-Carter and BGK Trademark Holdings, LLC bring

this action against Feyonce Inc., Lee Lee, and individual Defendants Andre Maurice and Leanna

Lopez, alleging trademark infringement and dilution, unfair competition, and unjust enrichment

associated with the sale of merchandise using the brand name "Feyonce," which Defendants

market to the engaged to be married-i.e., fiances. Before the Court is Plaintiffs' motion for

partial summary judgment and entry of a permanent injunction against Defendants Andre

Maurice and Leana Lopez.

       There can be no dispute that in marketing to fiance purchasers, defendants chose the

formation "FEYONCE" in order to capitalize off of the exceedingly famous BEYONCE mark.

But that alone does not establish likelihood of confusion. Rather, a critical question is whether a

rational consumer would mistakenly believe FEYONCE products are sponsored by or affiliated

with BEY ONCE products. A rational jury might or might not conclude that the pun here is

sufficient to dispel any confusion among the purchasing public. Thus, there is a genuine dispute

of material fact that requires denial of the motion for summary judgment.



                                                 1
      Case 1:16-cv-02532-AJN-JLC Document 101 Filed 09/30/18 Page 2 of 17



I.       Background

     A. Factual Background

         The following facts are undisputed except where specifically noted. 1 Plaintiff Beyonce

Knowles-Carter ("Beyonce") is a world-renowned music artist who is among the best known

figures in entertainment. As such, the Court need not recount the details of her celebrity here.

Plaintiff BGK Trademark Holdings, LLC ("BGK"), is the owner of the federally registered

trademark BEY ONCE, which was entered on the Principal Register of the United States Patent

and Trademark office ("USPTO") on August 31, 2004, as Registration No. 2,879,852. Putnam

Deel., Ex. 2 at 12. 2 The registration includes Class 25: "Clothing: namely - shi1is, sweaters,

blouses,jackets, slacks, hats and caps." Id. Plaintiffs' mark was first used in commerce June 24,

2003, and it has remained in continuous use since its registration. Id., Ex. 1 at 3; Vargas Deel.                 ~


5. Products that feature the BEYONCE mark are sold on the website <shop.beyonceshop.com.>

Vargas Deel.    ~   5. Among these products are clothing items such as T-shirts and sweatshirts,

which retail for approximately $35.00 to $70.00. Id~ 9.

         Defendants Andre Maurice and Leana Lopez operate a business that sells clothing and

apparel with the mark FEYONCE and certain phrases from Beyonce's well known songs.

Putnam Deel., Ex. 23 at 2. On November 25, 2015, Defendant Maurice applied to register the

FEYONCE mark with the USPTO. Id., Ex. 6. On November 30, 2015, Maurice applied to


1
  Plaintiffs have duly submitted a Rule 56.1 Statement setting forth in numbered paragraphs the material facts they
contend are undisputed. Dkt. No. 88. As Plaintiffs point out, Defendants have failed to submit a statement
"responding to each numbered paragraph in the statement of the moving party," as required by Local Rule 56. l (b ).
See Def. Reply at 2-3. As a result, the Court deems the contentions made in Plaintiffs' Rule 56.1 statement to be
admitted to the extent they are otherwise supported by evidence in the record. See Wali v. One Source Co., 678 F.
Supp. 2d 170, 178 (S.D.N.Y. 2009) ("Prose litigants are ... not excused from meeting the requirements of Local
Rule 56.1."). Nonetheless, the Court exercises its discretion to scrutinize the evidence for any material, disputed
issues of fact present in the record. See id.; Holtz v. Rockefeller & Co., Inc., 258 F.3d 62, 73 (2d Cir. 2001 ).
2
  The Court takes judicial notice of the trademark registrations and other publicly available USPTO record to the
extent that they are relevant in deciding this motion. See Island Software and Computer Service, Inc. v. Microsoft
Corp., 413 F.3d 257, 261 (2d Cir. 2005).


                                                         2
       Case 1:16-cv-02532-AJN-JLC Document 101 Filed 09/30/18 Page 3 of 17



register an almost identical mark without the accent over the final E (FEYONCE). Id., Ex. 7.

Both applications included registration for use in clothing and apparel. Id., Ex 6, 7. Defendants

began using the FEYONCE mark in commerce in 2016. Id., Ex 22 at 5. On March 22, 2016, the

USPTO informed Defendants that it was refusing both applications for several reasons, including

because it determined that the marks were confusingly similar to the registered mark

BEYONCE. Id., Ex. 8, 9. On April 29, 2016, Defendants Maurice and Lopez incorporated their

business, Feyonce Inc., and on July 13, 2016, submitted an additional trademark application, this

time for the mark "Feyonce Inc." Id., Ex. 21. Defendant Maurice subsequently responded to the

USPTO's refusal to register FEYONCE, arguing that the mark is not confusingly similar to

BEY ONCE. Id., Ex. 10. On October 31, 2016, the USPTO again refused to register the mark,

finding Defendant Maurice's argument "unpersuasive," and suspending the application. Id., Ex.

11.

         After beginning to use the mark FEYONCE in commerce in at least March of 2016,

Defendants sold clothing items on <feyonceshop.com> until at least October 26, 2016. Id., Ex.

25. From at least January 15, 2017 through May 15, 2017, Defendants sold similar items on

Etsy.com through a shop called "FeyonceShop." Id., Ex. 26. On November 17, 2017,

Defendants represented to the Court that they had stopped selling FEYONCE products, but that

they continued to own the domain name <feyonceshop.com> and the email address

feyonceinc@yahoo.com. Dkt. No. 96.

      B. Procedural Background

         On February 22, 2015, counsel for Plaintiffs' sent a cease and desist letter to Defendant

Maurice demanding that Defendants stop using the FEYONCE mark, abandon their trademark

applications, and transfer the domain name <feyonceshop.com> to Plaintiffs. Putnam Deel, Ex.



                                                  3
     Case 1:16-cv-02532-AJN-JLC Document 101 Filed 09/30/18 Page 4 of 17



14. Not receiving a response, on April 5, 2016, Plaintiffs filed a complaint against Defendants

Maurice and Lopez, in addition to Lee Lee and Feyonce, Inc., asserting causes of action for

Federal Trademark Infringement, in violation of 15 U.S.C. § 1114; Federal Unfair Competition,

in violation of 15 U.S.C. § l 125(a); Federal Trademark Dilution, in violation of 15 U.S.C.

1125(c); Deceptive Acts and Practices, in violation of New York General Business Law§ 349;

Trademark Dilution, in violation of New York General Business Law§ 360-L; common law

unfair competition; and unjust enrichment. Dkt. No. 1. As relief, Plaintiffs request (1) an

injunction enjoining Defendants from using the FEYONCE mark and requiring the transfer of

the domain name <feyonceshop.com> to Plaintiffs; (2) compensatory, statutory, and exemplary

damages; (3) an accounting of Defendants' gains and profits; and (4) costs and attorneys' fees.

Id. at 23-25.

        On July 14, 2016, Defendants Maurice and Lopez, who are representing themselves pro

se, filed an answer to the complaint. Dkt. No. 33. Corporate defendant Feyonce, Inc. failed to

secure counsel, and the Clerk of the Court issued a certificate of default against the corporation

for failing to appear. Dkt. No. 42. Plaintiffs thereafter moved for default judgment against

Feyonce, Inc. Dkt. No. 55. The Court denied the motion without prejudice while the case

against the individual defendants proceeds. Dkt. No. 84. The Court also denied Defendants'

motion to dismiss for lack of venue or, alternatively, to transfer the case to the Western District

of Texas. Id.

       Now before the Court is Plaintiffs' motion for summary judgment on their claims for

federal trademark infringement, federal and New York unfair competition, and federal and New

York trademark dilution, and for the entry of a permanent injunction against individual

Defendants Maurice and Lopez. Plaintiffs filed the instant motion and accompanying exhibits on



                                                 4
      Case 1:16-cv-02532-AJN-JLC Document 101 Filed 09/30/18 Page 5 of 17



November 3, 2017. Dkt. No. 87. Defendants Maurice and Lopez filed an opposition on

November 17, 2017, Dkt. No. 96, and Plaintiffs filed their reply on November 27, 2017, Dkt. No.

97.

II.    Legal Standard

       A court may not grant a motion for summary judgment unless all of the submissions

taken together "show[ ] that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter oflaw." Fed. R. Civ. P. 56(a). A fact is "material" if it "might

affect the outcome of the suit under the governing law," and is genuinely in dispute if "the

evidence is such that a reasonable jury could return a verdict for the nonmoving party." Roe v.

City of Waterbury, 542 F.3d 31, 35 (2d Cir. 2008) (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242,248 (1986)). "Summary judgment is appropriate when 'the record taken as a whole

could not lead a rational trier of fact to find for the non-moving party."' Smith v. County of

Suffolk, 776 F.3d 114, 121 (2d Cir. 2015) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio

Cmp., 475 U.S. 574,587 (1986)). "[I]n making that determination, the court is to draw all

factual inferences in favor of the party against whom summary judgment is sought, viewing the

factual asse1iions in materials such as affidavits, exhibits, and depositions in the light most

favorable to the party opposing the motion." Rodriguez v. City ofNevv York, 72 F.3d 1051, 1061

(2d Cir. 1995). However, "[w]hen opposing parties tell two different stories, one of which is

blatantly contradicted by the record, so that no reasonable jury could believe it, a court should

not adopt that version of the facts for purposes of ruling on a motion for summary judgment."

Scott v. Harris, 550 U.S. 372, 380 (2007).

       In seeking summary judgment, the initial "burden is upon the moving party to

demonstrate that no genuine issue respecting any material fact exists." Gallo v. Prudential



                                                  5
       Case 1:16-cv-02532-AJN-JLC Document 101 Filed 09/30/18 Page 6 of 17



Residential Servs., 22 F.3d 1219, 1223 (2d Cir. 1994). If the non-moving party would bear the

burden of proof at trial, "the burden on the moving party may be discharged by 'showing' - that

is, pointing out to the district court - that there is an absence of evidence to support the

nonmoving pmiy's case." Celotex Corp. v. Catrett, 477 U.S. 317,325 (1986). If the movant

"demonstrates 'the absence of a genuine issue of material fact,' the opposing party must come

forward with specific evidence demonstrating the existence of a genuine dispute of material fact"

to survive summary judgment. Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011)

(citation omitted) (quoting Celotex C01p., 477 U.S. at 323).

III.    Discussion

        A. Federal Trademark Infringement

        To prove trademark infringement under 15 U.S.C. § 1114, a plaintiff must satisfy a two-

prong inquiry: first, the plaintiff must show that its mark is entitled to protection; and second, the

plaintiff must show that "defendant's use of the mark is likely to cause consumers confusion as

to the origin or sponsorship of the defendant's goods." Virgin Ente,prises Ltd. v. Nawab, 335

F.3d 141, 146 (2d Cir. 2003) (citing Gruner+ Jahr USA Publ'g v. Meredith C01p., 991 F.2d

1072, 1074 (2d Cir. 1993). With respect to the first prong, a certificate of registration with the

USPTO constitutes prima facie evidence that the mark is protectable. See Guthrie Healthcare

System v. ContextMedia, Inc., 826 F.3d 27, 37 (2d Cir. 2016). Fmihermore, when a registered

mark has been in continuous use for five consecutive years following the registration, the right to

that mark is considered "incontestable" so long as there are no ongoing proceedings, proper

filings have been made with the USPTO, and the mark is not generic. See 15 U.S.C. 1065. The

parties in this case do not dispute that Plaintiffs' BEYONCE mark is registered with the USPTO

and has been in continual use for over five consecutive years. Plaintiffs' mark is therefore



                                                  6
     Case 1:16-cv-02532-AJN-JLC Document 101 Filed 09/30/18 Page 7 of 17



protectable as a matter of law.

       Whether the Court may grant summary judgment in favor of the Plaintiffs for federal

trademark infringement thus turns on the second prong. In other words, summary judgment may

be appropriate if, considering the record as a whole, "the undisputed evidence would lead to only

one conclusion as to whether confusion is likely." See Cadbwy Beverages, Inc. v. Cott Corp., 73

F.3d 474,478 (2d Cir. 1996). "Normally, the likelihood of confusion is a factual question,

centering on the probable reactions of prospective purchasers of the parties' goods." Pirone v.

MacMillan, Inc., 894 F.2d 579, 584 (2d Cir. 1990). To assess the likelihood of confusion

between the two marks, the Court looks to the factors aiiiculated in Polaroid Corp. v. Polaroid

Elecs. Corp., 287 F.2d 492,495 (2d Cir. 1961) (considering the strength of the senior mark, the

similarity of the marks, the proximity of the products in the marketplace, the likelihood that the

owner of the senior mark will bridge the gap, actual confusion, the presence of bad faith on the

part of the defendant, the quality of the defendant's products, and consumer sophistication). "If a

factual inference must be drawn to arrive at a particular finding on a Polaroid factor, and if a

reasonable trier of fact could reach a different conclusion, the district court may not properly

resolve that issue on summary judgment." Patsy's Brand, Inc. v. IO.B. Realty, Inc., 317 F.3d

209, 215 (2d Cir. 2003 ). In weighing the factors, the Court must not lose sight of the inquiry's

touchstone: whether or not it is likely "that an appreciable number of ordinarily prudent

purchasers would be confused as to the source of the goods which they are purchasing or in

distinguishing one product from another." Miller Brewing Co. v. Carling O'Keefe Breweries of

Canada, Ltd., 452 F. Supp. 429,444 (W.D.N.Y. 1978) (citing Avon Shoe Co. v. David Crystal,

Inc., 279 F.2d 607, 612 (2d Cir. 1960)).

       For the reasons that follow, the Court concludes that there is a triable issue of fact as to



                                                 7
      Case 1:16-cv-02532-AJN-JLC Document 101 Filed 09/30/18 Page 8 of 17



whether the similarity between the marks is likely to cause confusion. 3 The degree of similarity

between the marks is "a key factor in determining likelihood of confusion." Louis Vuitton

Malle tier v. Dooney & Bourke, Inc., 454 F.3d 108, 117 (2d Cir. 2006). "The question is not

merely how many points of similarity the marks share, but whether they create the same general

overall impression." Am. Auto. Ass 'n v. AA Auto. Club of Queens, Inc., No. 97CV1 l 80, 1999

WL 97918, at *5 (E.D.N.Y. Feb. 8, 1999) (citing Bristol-Myers Sqidbb Co. v. McNeil-P.P.C.,

Inc., 973 F.2d 1033, 1046 (2d Cir. 1992)). Indeed, "even close similarity between two marks is

not dispositive of the issue of likelihood of confusion." Savin Corp. v. Savin Grp., 391 F.3d 439,

458 (2d Cir. 2004). Nor is the prong satisfied if the similarity merely results in an association

between the products in a consumer's mind, as opposed to confusion regarding the source,

sponsorship, or affiliation of the products. See Application of Ferrero, 479 F.2d 1395, 1397

(C.C.P.A. 1973) ("The fact that one mark may bring another mark to mind does not in itself

establish likelihood of confusion as to source. The very fact of calling to mind may indicate that

the mind is distinguishing, rather than being confused by, two marks.") (internal citation

omitted); see also Schieffelin & Co. v. Jack Co. of Boca, Inc., 850 F. Supp. 232, 248 (S.D.N.Y.

1994) (noting that "to parody a mark, it is necessary to copy at least enough of the original to call

it to the mind of people viewing the parody").

         Here, the marks are certainly extremely similar in text, font, and pronunciation. See

Pfizer v. Y2K Shipping & Trading, Inc., No. 00CV 5304, 2004 WL 896952, at *5 (E.D.N.Y.

2004) (In assessing similarity, "courts analyze the similarity in pronunciation and appearance of




3
 The Comt acknowledges that the USPTO has refused to register the FEYONCE mark due to a likelihood of
confusion with the BEYONCE mark. While such refusals are entitled to substantial weight in assessing likelihood
of confusion for purposes of trademark infringement, they are "not conclusive." See Syntex Laboratories, Inc. v.
Nonvich Pharmacal Co., 437 F.2d 566,569 (2d Cir. 1971).


                                                        8
      Case 1:16-cv-02532-AJN-JLC Document 101 Filed 09/30/18 Page 9 of 17



each and the manner in which they are presented to consumers."). The difference between the

two is the first letter, which in other cases was not enough to save an allegedly infringing junior

mark from a finding of likelihood of confusion as a matter of law. See id. However, this does

not end the Court's inquiry. By replacing the "B" with an "F," Defendants have created a mark

that sounds like "fiance," i.e., a person who is engaged to be married. As a result, FEY ONCE is

a play on words,4 which could dispel consumer confusion that might otherwise arise due to its

facial similarity to the BEYONCE mark. See Tommy Hilfiger Licensing, Inc. v. Nature Labs,

LLC, 221 F. Supp. 2d 410,417 ("If the difference is ... such to convey to the ordinary viewer that

this is a joke, not the real thing, then confusion as to source, sponsorship, affiliation or

connection is unlikely.").

         Plaintiffs rely on Pfizer, a case in which the court did find that there was a likelihood of

confusion between two similar marks as a matter of law. Pfizer, 2004 WL 896952, at *4 (The

similarity in sound and spelling between "VIAGRA" and "TRIAGRA" "is likely to lead

consumers to believe that Defendants' product is affiliated with that of Plaintiff."). However,

that case is distinguishable from the case at hand. In Pfizer, the substitution of the letters "TR"

for "V" did not result in a new word with a different connotation than "VIAGRA," since

"TRIAGRA" (or another word with the same sound) has no dictionary definition. Instead, the

instant case is more readily analogized to Nike, 6 F.3d 1225. In Nike, the Seventh Circuit


4
  The Court is unprepared to conclude that Feyonce rises to the level of parody, as there is no evidence in the record
to suggest that Defendants intended their products to convey a message about or critique ofBeyonce. See Harley-
Davidson, Inc. v. Grottanelli, 164 F.3d 806, 813 (2d Cir. 1999) (requiring that a trademark parody make some
comment on the original work to qualify as parody). However, "even without recourse to the First Amendment," a
pun may still be "relevant to the extent that the joke is clear enough to result in no confusion under the statutory
likelihood of confusion analysis." Tommy Hilfiger, 221 F. Supp. 2d at 416; see also Nike Inc. v. Just Did It
Enterprises, 6. F.3d 1225, 1228 (7th Cir. 1993) (Under the Lanham Act, "parody is not an affirmative defense but an
additional factor in the analysis."). Thus, even a pun on an existing mark that does not contain an expressive
message may avoid infringing if it is adequately distinguishable from the existing mark by virtue of the pun. See
Tommy Hilfiger, 221 F. Supp. 2d at 416.



                                                          9
     Case 1:16-cv-02532-AJN-JLC Document 101 Filed 09/30/18 Page 10 of 17



reversed the lower court's entry of summary judgment for trademark infringement in favor of the

well-known brand. Id The allegedly infringing products were t-shirts and sweatshirts

displaying the word "MIKE" and a "swoosh" logo identical to the one made famous by Nike. Id

at 1227. The lower couii there "concluded as a matter of law that MIKE and NIKE were too

similar and likely to confuse consumers" because the marks were vitiually identical. Id In

reversing, the Seventh Circuit reasoned that a jury could find that consumers "making the

decision to purchase or not to purchase" MIKE products might not be "confused .. .into thinking

that they were a Nike product." Id at 1299-30. Defendant in that case went so far as to admit

that his products may be confused for Nike products "from across the room," but the couii found

that there was a triable issue as to whether "any initial confusion ends with a closer look, when

the observer 'gets it."' Id. Whether observers found the Nike/Mike pun amusing was also

irrelevant-the "ultimate question" was whether the pun was sufficient to dispel confusion

among the consuming public. Id at 1228.

       Like in Nike, in this case, because of the additional connotation of "fiance," allowing all

inference in favor of the non-moving party, a reasonable jury may conclude that consumers

looking for BEYONCE products are unlikely to select a FEY ONCE product inadvertently. See

also Tommy Hilfiger, 221 F. Supp. 2d at 421 (granting alleged infringer's motion for summary

judgment because the junior mark was a readily perceived pun unlikely to cause confusion);

SchieffeUn, 850 F. Supp. at 235 ("[W]hether [a] parody would be sufficiently strong to overcome

the potential for consumer confusion was an issue of fact to be decided at trial."). Evidence in

the record indicates that many purchasers of FEY ONCE products are, in fact, engaged, just as

many MIKE product purchasers were named Mike. Nike, 6 F.3d at 1230. Viewed in the light

most favorable to Defendants, this evidence suggests that consumers are understanding the pun,



                                                10
     Case 1:16-cv-02532-AJN-JLC Document 101 Filed 09/30/18 Page 11 of 17



rather than confusing the brands. A rational trier of fact could nonetheless determine that

consumers might mistakenly believe FEY ONCE products are sponsored by or affiliated with

BEYONCE products, but the Court cannot conclude that the marks are confusingly similar as a

matter of law.

        Because the Court is unconvinced as to similarity, it is also unprepared to conclude as a

matter of law that Defendants acted in bad faith. Cf Pfizer, 2004 WL 896952, at *5 ("Bad

faith ... is established where there is evidence of actual knowledge of the senior user's mark and

the marks are so similar that it seems clear that deliberate copying has occmTed. ") (internal

quotation marks omitted). While Defendants clearly selected their mark because of its

association with Plaintiffs' mark, it is not at all clear that they hoped to capitalize on "confusion

between" the products. See Flat Rate Movers v. FlatRate Moving & Storage, Inc., 104 F. Supp.

3d 371,380 (S.D.N.Y. 2015); see also Tommy Hilfiger, 221 F. Supp. 2d at 419 ("In one sense a

parody is an attempt to derive benefit from the reputation of the owner of the mark .... The benefit

to the one making the parody, however, arises from the humorous association, not from public

confusion as to the source ofthe marks.") (quotingJordache Enters., Inc. v. Hogg Wyld, Ltd.,

828 F.2d 1482, 1486 (10th Cir. 1987). Indeed, by choosing a mark that sounds identical to

fiance, Defendants may have purposefully differentiated their products by eliciting a mental

association with a word that has a dictionary definition unrelated to Beyonce. See id. ([I]n the

case of parody, the intent is not necessarily to confuse the public but rather to amuse.") (internal

quotation marks omitted).

        Of course, several of the Polaroid factors weigh in favor of a finding of likelihood of

confusion. First, Plaintiffs mark is strong. See Cadbury, 73 F.3d at 479 ("[W]hen a mark is

registered and fanciful," meaning it lacks a dictionary definition, "the plaintiff has met its burden



                                                 11
     Case 1:16-cv-02532-AJN-JLC Document 101 Filed 09/30/18 Page 12 of 17



on the question of strength.") (internal quotation marks omitted). Second, both lines of products

include apparel sold online, and are therefore in close proximity in commerce. See Lang v. Ref.

Living Publ'g Co., 949 F.2d 576,582 (2d Cir. 1991) ("To the extent goods ... serve the same

purpose [and] fall within the same general class ... the use of similar designations is more likely

to cause confusion."). Because the parties travel in the same channels of commerce, the bridging

the gap factor leans in the same direction. See Star Indus. v. Bacardi & Co. Ltd., 412 F .3d 373,

387 (2d Cir. 2005) (noting that where the parties' products "are already in competitive proximity,

there is really no gap to bridge"). Third, it is unlikely that consumers of the apparel, which is not

particularly expensive, are sophisticated. See Phillips-Van Heusen Corp. v. Calvin Clothing Co.,

Inc., 444 F. Supp. 2d 250, 257 (S.D.N.Y. 2006) ("[T]he average clothing customer is not

particularly sophisticated."). Nonetheless, the core of the inquiry is whether ordinary purchasers

would have difficulty distinguishing the products or ascertaining whether the junior product is

affiliated with or sponsored by the senior mark's owner, and the Court cannot conclude as a

matter of law that this type of confusion is likely.

       B. Unfair Competition

       To succeed on a claim for unfair competition under 15 U.S.C. 1125, a plaintiff must

prove both that it has a mark that is entitled to protection and that the defendant's mark would

likely cause confusion as to the origin of the defendant's goods or the sponsorship of those

goods. See Legends Are Forever, Inc. v. Nike, Inc., 58 F. Supp. 3d 197, 205-06 (N.D.N.Y.

2014). This two-pronged inquiry mirrors the test for trademark infringement under 15 U.S.C.

1114. Id. at 205. To establish unfair competition under New York common law, too, a plaintiff

must show that defendant's use results in a likelihood of confusion between the two marks at

issue. See ESPN, Inc. v. Quiksilver, Inc., 586 F. Supp. 2d 219,230 (S.D.N.Y. 2008). Because



                                                  12
     Case 1:16-cv-02532-AJN-JLC Document 101 Filed 09/30/18 Page 13 of 17



the Court concludes that a triable issue of fact exists with regard to the likelihood of confusion,

as discussed supra, Plaintiffs' motion for summary judgment on their unfair competition claims

is denied.

        C. Trademark Dilution

             1. Federal Trademark Dilution

        The owner of a famous mark can succeed on a claim of trademark dilution under federal

law against an individual or entity who "commences use of a mark or trade name in commerce

that is likely to cause dilution by blurring or dilution by tarnishment of the famous mark,

regardless of the presence or absence of actual or likely confusion, of competition, or of actual

economic injury." 15 U.S.C. § 1125(c)(l). Dilution by blurring is defined as the "association

arising from the similarity between a mark or trade name and a famous mark that impairs the

distinctiveness of the famous mark." 15 U.S.C. § 1125(c)(2)(C). In evaluating whether a mark

is likely to cause dilution by blurring, courts may consider all relevant factors, including the

following: ( 1) the degree of similarity between the marks; (2) the degree of distinctiveness of the

famous mark; (3) the extent to which the owner of the famous mark is engaging in exclusive use

of the mark; (4) the degree ofrecognition of the famous mark; (5) whether the use of the junior

mark intended to create an association with the famous mark; (6) any actual association between

the mark and the famous mark. 15 U.S.C. § (c)(2)(B). The analysis "must ultimately focus on

whether an association, arising from the similarity between the subject marks, impairs the

distinctiveness of the famous mark-that is, the ability of the famous mark to serve as a unique

identifier." Louis Vuitton Jvlalletier, SA. v. My Other Bag, Inc., 156 F. Supp. 3d 425, 434

(S.D.N.Y. 2016) (citing Starbucks Corp. v. Wolfe's Borough Coffee, Inc., 736 F.3d 198,204 (2d

Cir. 2013) (internal quotation marks omitted).



                                                 13
     Case 1:16-cv-02532-AJN-JLC Document 101 Filed 09/30/18 Page 14 of 17



       As previously discussed, Plaintiffs' mark is famous and distinctive. In addition, there is

no dispute that Defendants use the FEYONCE mark in commerce, and that the BEYONCE

mark's fame predates the Defendants' first sale of a FEY ONCE product. The question, then, is

whether Plaintiffs can establish likelihood of dilution as a matter of law. Several of the factors

certainly lean in this direction: Plaintiffs are engaging in exclusive use of the famous mark,

which is highly recognizable, it seems clear on the face of the record that Defendants sought to

associate their mark with Plaintiffs', and Plaintiffs' have presented evidence that consumers do

indeed associate the FEYONCE mark with BEYONCE. Even when such association was

intended, when a defendant does so "imperfectly, so as to convey the simultaneous message that

it was not in fact a source" of the famous mark's products, the risk of blurring may be minimal.

See Louis Vuitton Jvlalletier, S.A .v. HauteDiggity Dog, LLC, 507 F .3d 252, 268 (4th Cir. 2007).

The "operative question is whether the kind of association [Defendants] creat[e] here is likely to

impair the distinctiveness of [Plaintiffs'] marks." My Other Bag, 156 F. Supp. 3d at 439.

Defendants' mark could be considered a pun-it is clearly a reference to Plaintiff Beyonce, but it

is just as clearly a signifier of a specific relationship status. A reasonable factfinder may

detennine that, given the similarity between the two marks, Defendants' use of FEY ONCE

impairs the distinctiveness and selling power of the BEY ONCE mark. However, because

Defendants' have not merely co-opted the BEYONCE mark, but rather repurposed it in a way

that can be distinguished from the original, a reasonable factfinder could also conclude that there

is little risk of dilution. Cf Hormel Foods Corp. v. Jim Henson Productions, Inc., 73 F.3d 497,

506 (2d Cir. 1996) (noting that parody tends to increase rather than undermine the public

identification of a famous mark). Because the outcome is not compelled as a matter of law, the

Court denies Plaintiffs' motion for summary judgment on their federal trademark dilution claim.



                                                 14
      Case 1:16-cv-02532-AJN-JLC Document 101 Filed 09/30/18 Page 15 of 17



             2. New York Trademark Dilution

         To prevail on a claim for trademark dilution under New York General Business Law §

360-1, a plaintiff "must prove (1) that the trademark is truly distinctive or has acquired secondary

meaning, and (2) a likelihood of dilution either as a result of 'blurring' or 'tarnishment."' U-

N eek, Inc. v. Wal-mart Stores, Inc., 147 F. Supp. 2d 158,175 (S.D.N.Y. 2001) (citing Deere &

Co. v. MTD Prods., Inc., 41 F.3d 39, 42 (2d Cir. 1994)). Plaintiffs' mark is registered and

incontestable, and Plaintiffs have therefore established a rebuttable presumption of

distinctiveness as a matter of law. See Johnson & Johnson Consumer Companies, Inc. v. Aini,

540 F. Supp. 2d 374, 301 ("[W]hen the USPTO registers a mark without requiring proof of a

secondary meaning, a presumption arises that the mark is more than merely descriptive but is,

rather, inherently distinctive."). Defendants point to nothing that would rebut this presumption.

         However, summary judgment is inappropriate because there remain factual questions that

bear on the second prong: likeliness of dilution. As with federal law, under New York law

"[d]ilution by 'blurring' may occur where the defendant uses or modifies that plaintiffs

trademark to identify the defendants' goods and services, raising the possibility that the mark

will lose its ability to serve as a unique identifier of the plaintiffs product." U-Neek, 147 F.

Supp. 2d at 17 5. 5 New York courts consider six factors when determining if blurring is likely:

"(1) similarity of the marks, (2) similarity of the products covered by the marks, (3)

sophistication of consumers, (4) predatory intent, (5) renown of the senior mark, (6) renown of

the junior mark." Mead Data Cent., Inc. v. Toyota A1otor Sales, Inc., 875 F.2d 1026, 1035 (2d



5
  Dilution by tarnishment occurs when a mark is either "linked to products of shoddy quality" or "portrayed in an
unwholesome or unsavory context" such that "the trademark's reputation and commercial value might be
diminished." L & L Wings, 676 F. Supp. 2d at 190. Plaintiffs argue that they are entitled to summary judgment
because they have established dilution by blurring, rather than by tarnishment, and therefore the Court does not
reach the issue of whether there is a likelihood of dilution by tarnishment.


                                                         15
      Case 1:16-cv-02532-AJN-JLC Document 101 Filed 09/30/18 Page 16 of 17



Cir. 1989). The first five of these factors are "closely analogous" to the Polaroid factors. L & L

Wings, Inc. v. Marco-Destin, Inc., 676 F. Supp. 2d 179,189 (S.D.N.Y. 2009). As previously

discussed,the Comi concluded that factual questions related to the Polaroid factors preclude a

finding of likeliness of confusion as a matter of law. Therefore,Plaintiffs' motion for summary

judgment on its New York trademark dilution claim is also denied.

       D. Permanent Injunction

        "A permanent injunction is appropriate where the party seeking the injunction has

succeeded on the merits and shows the absence of an adequate remedy at law and irreparable

harm if the relief is not granted." Patsy's Italian Restaurant, Inc. v. Banas, 658 F.3d 254,272 (2d

Cir. 2011) (internal quotation marks omitted). Because the Comi has concluded that triable

issues of fact remain on the merits,the motion for a permanent injunction is denied.

IV.     Conclusion

        For the foregoing reasons,Plaintiffs' motion for partial summary judgment and entry of a

permanent injunction against Defendants Andre Maurice and Leana Lopez is DENIED.

       A status conference will be held on November 1,2018,at 10:00 AM in Courtroom 906 of

the Thurgood Marshall Courthouse. The patiies shall meet and confer regarding settlement and

possible dates for trial and submit a joint letter no later than one week prior to the conference

indicating available trial dates and whether they would like referral to a magistrate judge for a

settlement conference.

       Chambers will mail copies of this Memorandum Opinion and Order to pro se Defendants

and that mailing will be noted on the public docket. This resolves Dkt. No. 87.


       SO ORDERED.

Dated: Septembe1�, 2018


                                                 16
Case 1:16-cv-02532-AJN-JLC Document 101 Filed 09/30/18 Page 17 of 17



 New York, New York




                                 17
